Citation Nr: 1821462	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  17-46 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back disability prior to August 3, 2017, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to an effective date earlier than April 30, 2012, for the award of service connection for a low back disability.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to an initial compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from April 1958 to January 1966, including service in Korea and the Republic of Vietnam.  He is the recipient of the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction was subsequently transferred to the RO in Denver, Colorado.  The appellant filed a timely Notice of Disagreement (NOD), received in July 2016.  A Statement of the Case (SOC) was issued in August 2017.  A timely substantive appeal was received in September 2017.

The Board observes that a September 2015 rating decision denied entitlement to TDIU.  The appellant did not file an NOD with respect to such denial.  However, the RO considered entitlement to TDIU in the August 2017 SOC.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In any event, as discussed below, the appellant has expressed his desire to withdraw his appeal of such issue.

An August 2017 rating decision increased the evaluation of the appellant's service-connected low back disability from 10 percent disabling to 20 percent, effective August 3, 2017.  Although a higher rating was granted, the issue remains in appellate status, as the maximum schedular rating was not assigned for the entire period on appeal.  Thus, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, as discussed below, the appellant has expressed his desire to withdraw his appeal of such issue.

The appellant was afforded a video hearing before the undersigned in February 2018.  A transcript is of record.

The Board notes that the issues on appeal original included entitlement to service connection for right and left lower extremity peripheral neuropathy.  Before the appeal was certified the Board, in a September 2017 rating decision, the RO granted service connection for right and left lower extremity peripheral neuropathy and assigned a 20 percent rating for each lower extremity, effective April 30, 2012.  Such constitutes a full award of the benefit sought on appeal with respect to those claims.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Absent any indication that the appellant has initiated an appeal with the ratings or effective dates assigned, those issues are not before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. At his Board hearing on February 2, 2018, prior to the promulgation of a decision in the appeal, the appellant indicated that he wished to withdraw his appeal with respect to the issues of entitlement to an initial rating in excess of 10 percent for a low back disability prior to August 3, 2017, and in excess of 20 percent thereafter; .

2.  At his Board hearing on February 2, 2018, prior to the promulgation of a decision in the appeal, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to TDIU.

3.  The appellant filed a claim of entitlement to service connection for a low back disability in September 1981.

4.  In a final September 1983 Board decision, entitlement to service connection for a low back disability was denied. 

5.  The appellant filed to reopen the previously-denied claim of service connection for a low back disability, received in December 1983.

6.  In a final May 1984 rating decision, the RO denied the application to reopen the previously-denied claim of service connection for a low back disability.  

7.  The appellant filed to reopen a claim of entitlement to service connection for a low back disability received on April 30, 2012.

8.  The RO has granted service connection for a low back disability, effective April 30, 2012.

9.  Multiple audiometric examinations conducted during the period on appeal show that the appellant's service-connected bilateral hearing loss equates to no more than a noncompensable rating.  In July 2013, he had Level I hearing loss in the right ear and Level II in the left.  In June 2014, he had Level III hearing loss in the right ear and Level III in the left.  In May 2015, he had Level I hearing loss in the right ear and Level I in the left.  In August 2017, he had Level I hearing loss in the right ear and Level VII in the left.  

10.  Symptoms of the appellant's sinusitis have not more nearly approximated incapacitating episodes or six or more non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting during any 12-month period; and the appellant has not undergone surgery for such during the period on appeal.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to an initial rating in excess of 10 percent for a low back disability prior to August 3, 2017, and in excess of 20 percent thereafter, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to TDIU have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The September 1983 Board decision denying service connection for a low back disability is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1983).

4.  The May 1984 rating decision denying the application to reopen the previously-denied claim of service connection for a low back disability is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

5.  The criteria for an effective date earlier than April 30, 2012, for the award of service connection for a low back disability have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.400, 20.1100 (2017).

6.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2017).

7.  The criteria for an initial rating of 10 percent, and no higher, for sinusitis have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6514 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The appellant and his representative contend that VA failed to meet the duty to assist with respect to obtaining VA medical records from the VA Illiana Health Care System from 1970 or 1971 with respect to his claim for an earlier effective date for the grant of service connection for a low back disability.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Received in February 2018 from the appellant is a printout from his electronic VA medical records indicating that he has been a patient of the VA Illiana Health Care System.  During his February 2018 Board hearing, he testified that he had not been a patient of any such facility since 1970 or 1971.  

Also received in February 2018 is a copy of email correspondence to the appellant from the Chief, Medical Administration Service, of the VA Illiana Health Care System.  Such email message states that the Chief and the appellant spoke regarding the location of records from his treatment records from his visit in 1970 or 1971.  However, the Chief reported that they were unable to find any medical records associated with any visits to their facilities by the appellant.  The Chief noted that the appellant was registered in their computer system, which would indicate that he may have been seen at their facilities at some point in the past.

During his February 2018 Board hearing, the appellant and his representative contended that an earlier effective date was warranted because the Board denied service connection in 1983 without benefit of review of treatment records from the VA Illiana Health Care System and because there was a positive etiological opinion from a private clinician, Dr. M.G.N., which had been submitted by the appellant.  He testified that the Chief, Medical Administration Service, told him that there was a great probability that he was listed as a patient in the VA Illiana Health Care System database due to his visits in 1970 or 1971.

The record contains evidence of numerous attempts on the part of the RO to obtain such records from the VA Illiana Health Care System.  Indeed, the RO only issued a provisional rating decision in August 2013 when it granted service connection for a low back disability because it was waiting for confirmation from the VA Illiana Health Care System that there were no records relating to treatment of the appellant in 1970 or 1971.  After receiving the confirmation, a June 2015 rating decision finalized the provisional rating decision and denied entitlement to an effective date earlier than April 30, 2012, for the grant of service connection for a low back disability after it was determined that such records were not available.  The RO also kept the appellant apprised of its attempts to obtain such records.  See e.g. August 2013 Report of General Information.

As noted above, the Chief, Medical Administration Service, of the VA Illiana Health Care System personally corresponded with the appellant to inform him that there were no records regarding treatment available from 1970 or 1971.  

A review of the record reveals substantial efforts by the RO to obtain these records.  Unfortunately, these attempts were unsuccessful and the appellant has been advised that these VA medical records are unavailable.  The Board finds that, based on the efforts of the RO, and the Chief, Medical Administration Service, in particular, it is reasonably certain that these VA medical records are no longer available and that further efforts to obtain those records would be futile.  Thus, the Board finds that VA has met its duty to assist.  38 U.S.C. § 5103A(b)(3) (2012); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Neither the appellant nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Withdrawal

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal as to any or all issues involved in the appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  Id.

In the present case, during his February 2018 Board hearing, in the presence of his representative, the appellant indicated that he wished to withdraw his appeal with respect to the issues of entitlement to:  (1) an initial rating in excess of 10 percent for a low back disability prior to August 3, 2017, and a rating in excess of 20 percent thereafter; and (2) TDIU.

The Board finds that the withdrawals are explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. § 20.204.  Hence, there remain no allegations of fact or law for appellate consideration with respect to these claims.  Under these circumstances, the issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc) aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

IV.  Earlier Effective Date

	A.  Applicable Law

The Court of Appeals for Veterans Claims (CAVC) was not established until 1988.  Pub. L. No. 100-687, 102 Stat. 4105 (1988).  Therefore, decisions of the Board that preceded that date are generally final.  See 38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1983); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

In general, decisions of the RO that are not appealed in the prescribed time period are final.  See 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  

Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is the date of receipt of the new claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2).


	B.  Analysis

The appellant seeks an effective date earlier than April 30, 2012, for the award of service connection for a low back disability.  After considering the record in light of the legal criteria set forth above, the Board finds that an earlier effective date is not warranted.

The appellant's original claim of service connection for a low back disability was received in September 1981.  The RO denied his claim in October 1981.  The appellant then appealed to the Board, which denied the appeal in September 1983.  The appellant was duly notified of the Board's decision.  Absent a showing of clear and unmistakable error, this decision is final.  See 38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1983).  

The appellant submitted argument in December 1983; and his congressional representative submitted a statement in January 1984.  The RO treated such correspondence as an application to reopen the previously-denied claim of service connection for a low back disability.  

A May 1984 rating decision determined that new and material evidence had not been received to warrant reopening of the previously-denied claim of service connection for a low back disability because the evidence submitted was not new and material.  Rather, it was duplicative of records already in the claims file.  Notification of such decision was provided in a May 1984 letter.  The appellant was duly notified of the RO's decision and his appellate rights.  The appellant did not appeal, nor was new and material evidence received, within one year of notification of such decision.  Absent a showing of clear and unmistakable error, this decision is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

The next submission received from the appellant was on April 30, 2012.  Such was a request to reopen the previously denied claim of service connection for a low back disability.

In correspondence received in July 2013, the appellant described his December 1983 request to reopen as a "last-ditch effort to point out why the wrong decision was made" in September 1983.

The August 2013 provisional rating decision granted service connection for a low back disability and assigned an effective date of April 30, 2012.  Such also stated that the effective date of the grant of service connection for a low back disability was the date of claim "as all prior appeals and period of reconsideration have expired."

The June 2015 rating decision on appeal determined that an effective date earlier than April 30, 2012, for the award of service connection for a low back disability was not warranted.  It explained that the provisional rating decision of August 2013 was being finalized because a reply had been received from Illiana Health Care Systems stating that there were no records for the appellant from 1970 to 1971.  

As set forth above, the law provides that the effective date of an award of compensation based on a claim reopened after a final adjudication shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2).  

In this case, the RO has awarded an effective date of April 30, 2012, corresponding to the date of receipt of the appellant's request to reopen.  The appellant and his representative have pointed to no earlier pending claim to reopen, formal or informal; and a review of the record reveals no communication which could be construed as a claim to reopen prior to September 20, 2010.  See 38 C.F.R. § 3.151, 3.155.  

In reaching its determination, the Board has considered the appellant's arguments regarding the missing 1970 or 1971 VA treatment records from the Illiana Health Care System, which he implies would show treatment for a low back disability.  As discussed in the VCAA section, however, such records are unfortunately unavailable.  

Although clinical records may, in some instances, be considered informal claims under 38 C.F.R. § 3.157(b)(1), this provision is inapplicable, as the clinical evidence does not pertain to examination or treatment of a disability for which service connection has been previously established.  Pacheco v. Gibson, 27 Vet. App. 21 (2014).  See also Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), aff'd 724 F.3d 1325 (Fed. Cir. 2013) (section 3.157(b)(1) requires that a report of examination or hospitalization indicate that the veteran's service-connected disability worsened since the time it was last evaluated because, "[w]ithout such a requirement, every medical record generated by the Veterans Health Administration and received by VA that could possibly be construed as a report of examination would trigger the provisions of § 3.157(b)(1)," creating an unnecessary and unwarranted adjudicative burden on VA); MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006) (stating that 38 C.F.R. § 3.157(b)(1) "makes clear that a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability").

To the extent that the appellant argues that the aforementioned final Board and RO decisions were erroneous as VA failed to obtain such 1970 or 1971 records at the time of such decisions, when the records may have been available, the Board observes that breach of duty to assist in development of the claim cannot serve as a basis for claiming clear and unmistakable error (CUE).  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).

With regard to the appellant's argument that the positive etiological opinion from Dr. M.G.N. regarding the etiology of his low back disability, of record at the time of the September 1983 Board decision, was not afforded an appropriate level of probative weight, it is well established that any allegations regarding how the RO or the Board weighed or evaluated the facts of the case in a prior final decision cannot form the basis of a clear and unmistakable error claim.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Although the Board is sympathetic to the appellant's contentions, the Board is bound by the applicable law and regulations and is without authority to grant benefits on an equitable basis.  38 U.S.C. §§ 503, 7104(c).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  See OPM v. Richmond, 496 U.S. 414, 434 (1990).

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

V.  Increased Ratings

	A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

	B.  Bilateral Hearing Loss

      i.  Background

The appellant was afforded a contracted examination in July 2013.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
60
90
LEFT
25
30
45
70
90

The 1000-4000 Hertz average was 56.25 decibels in the right ear and 58.75 in the left.  Speech recognition using the Maryland CNC word list was 98 percent in the right ear and 98 percent in the left.  These findings are equivalent to Level I hearing loss in the right ear and Level II in the left.  See 38 C.F.R. § 4.85, Table VI.  With respect to functional impact, the appellant reported that he must turn his television up loud and that his wife complains about his hearing ability.

The appellant was afforded a VA examination in June 2014.  The claims file was reviewed.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
75
LEFT
20
15
25
55
75

The 1000-4000 Hertz average was 31 decibels in the right ear and 43 in the left.  Speech recognition using the Maryland CNC word list was 80 percent in the right ear and 80 percent in the left.  These findings are equivalent to Level III hearing loss in the right ear and Level III in the left.  See 38 C.F.R. § 4.85, Table VI.  There was no impact on the ordinary conditions of daily life, including the ability to work.

The appellant was afforded a contracted examination in May 2015.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
45
85
LEFT
35
30
45
70
80

The 1000-4000 Hertz average was 46.25 decibels in the right ear and 56.25 in the left.  Speech recognition using the Maryland CNC word list was 96 percent in the right ear and 92 percent in the left.  These findings are equivalent to Level I hearing loss in the right ear and Level I in the left.  See 38 C.F.R. § 4.85, Table VI.  With regard to the impact on ordinary conditions of daily life, the appellant reported that there was "some strain to understand normal conversations, TV, wife, etc."

The appellant was afforded a VA examination in August 2017.  The claims file was reviewed.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
50
75
LEFT
30
30
45
70
80

The 1000-4000 Hertz average was 43 decibels in the right ear and 56 in the left.  Speech recognition using the Maryland CNC word list was 92 percent in the right ear and 56 percent in the left.  These findings are equivalent to Level I hearing loss in the right ear and Level VII in the left.  See 38 C.F.R. § 4.85, Table VI.  With respect to the functional impact of his hearing loss, the appellant reported that his VA-issued hearing aids were helpful.

During his February 2018 Board hearing, the appellant testified that he cannot hear without using hearing aids.  He experienced no voice recognition in his left ear.  He explained that voices sound like a broken speaker.  He reported that the August 2017 examiner told him that his voice discrimination was worse since the last time it had been tested.  He explained that, if he removed his hearing aids, covered his right ear, and only listened with his left, he would not be able to understand anything that was being said.  Thus, he contended that he was entitled to a compensable rating, even if just for the left ear.

The Board observes that the appellant's hearing acuity was tested on numerous other occasions, including by VA and private providers such as Hearing Life, Colorado ENT & Allergy.  Results of such are associated with the claims file.  The Board has reviewed this evidence but assigns more probative weight to the VA examinations which were conducted for compensation purposes.  Moreover, although pure tone threshold testing was performed, the speech discrimination tests were not conducted using the Maryland CNC word list.  See 38 C.F.R. § 4.85 ("[a]n examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test").  Even hearing acuity testing performed by VA, which was not for compensation and pension purposes, did not use the Maryland CNC Word List.  Rather, the NU-6 word list was used.  See e.g. December 2016 clinical note.  


		ii.  Schedular Criteria

Impairment of auditory acuity (hearing loss) is evaluated pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I, for essentially normal acuity, through Level XI, for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d) (2015).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  In cases where impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the pure tone thresholds of the frequencies of 1000, 2000, 3000, and 4000 Hz are 55 decibels or greater.  The second is where pure tone thresholds are 30 decibels or less at frequencies of 1000 Hz and below, and are 70 decibels or more at 2000 Hz.  See 38 C.F.R. § 4.86.

      iii.  Analysis

Applying the facts in this case to the applicable legal criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for bilateral hearing loss, although the Board recognizes that he has been diagnosed with bilateral sensorineural hearing loss.

As set forth above, the appellant underwent audiometric examinations to evaluate his hearing acuity in July 2013, June 2014, May 2015, and August 2017.  The July 2013 examination findings are equivalent to Level I hearing loss in the right ear and Level II in the left.  The June 2014 findings are equivalent to Level III hearing loss in the right ear and Level III in the left.  The May 2015 findings are equivalent to Level I hearing loss in the right ear and Level I in the left.  The August 2017 findings are equivalent to Level I hearing loss in the right ear and Level VII in the left.  See 38 C.F.R. § 4.85, Table VI.  When these values are applied to Table VII, it is apparent that the assigned initial noncompensable rating is accurate and appropriately reflects the appellant's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85 for the entire period on appeal.

The Board has also considered the provisions of 38 C.F.R. § 4.86; however, because the pure tone thresholds of 1000, 2000, 3000, and 4000 Hz are not all 55 decibels or greater, it is inapplicable.  

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the audiological evaluations discussed above.

The Board acknowledges that the appellant feels that his hearing has worsened.  Although the Board finds this statement to be credible, it finds that there is not sufficient evidence upon which to award a higher rating for hearing loss for any period of the claim.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  

The Board has also considered the evidence of record showing that the appellant has problems understanding speech, particularly without his hearing aids.  Although the Board finds his statements to be credible, it finds that these factors do not provide a sufficient basis on which to award a compensable rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  Given the applicable rating criteria, the Board must base its determination on the results of the pertinent and valid audiology studies.  In other words, the Board is bound by law to apply VA's rating schedule based on the appellant's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this case, as explained above, the numeric designations do not correlate to a compensable rating.  As such, the preponderance of the evidence is against the Veteran's claim for a compensable schedular rating.

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted with respect to the appellant's bilateral hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of a claim for an increased rating).

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's hearing loss is manifested by decreased hearing acuity that impacts his ability to understand conversations.  He also wears hearing aids.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran' Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Similarly, the rating criteria specifically contemplate the use of hearing aids.  See e.g. 38 C.F.R. § 4.85.  The Board therefore finds that the Veteran's complaints of hearing difficulty and the use of hearing aids have been considered under the numerical criteria set forth in the rating schedule.

The Board notes that this conclusion is consistent with the Court's holding in Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria"); see also Rossy v. Shulkin, No. 16-0720 U.S. Vet. App. (Dec. 13, 2017).  The Board further finds that other than difficulty hearing or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected hearing loss, such as dizziness, vertigo, or ear pain, not contemplated by the rating criteria.  

Because the rating criteria reasonably describe the appellant's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.

	C.  Sinusitis

      i.  Background

The appellant was afforded a contracted examination in July 2013.  He was diagnosed with chronic sinusitis.  The appellant reported experiencing nasal congestion problems since his active service in the 1960s.  He recently experienced worsening symptoms of congestion and sore throat.  He underwent surgery for a deviated septum in the 1990s.  There was no trauma.  Continuous medication, Omnaris, was required for control.  His chronic sinusitis affected the maxillary sinuses.  He experienced chronic congestion with no obstruction.  There was no pain or tenderness.  There were no other findings, signs, or symptoms.  He had not experienced any non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  There had been no incapacitating episodes of sinusitis requiring prolonged (four to six weeks) of antibiotics treatment in the past 12 months.  He had not undergone sinus surgery.  He also had allergic, vasomotor, bacterial, or granulomatous rhinitis.  However, there was not greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side due to rhinitis.  There was not permanent hypertrophy of the nasal turbinates and there were no nasal polyps.  He did not have a granulomatous, chronic larynx, or pharynx condition.  He did not have a deviated nasal septum due to trauma.  There were no benign or malignant neoplasm or metastases related to his chronic sinusitis.  July 2013 imaging studies revealed left maxillary sinus mucosal thickening.  There was no impact on his ability to work.

The appellant was afforded a contracted examination in March 2014.  He was diagnosed with chronic sinusitis.  He reported that he was congested all the time and used nasal spray.  The appellant noted some eye irritation, but there was no specific condition of allergic or bacterial rhinitis.  Continuous medication was not required for control of his sinusitis.  He had chronic maxillary sinusitis, which was near-constant and characterized by constant congestion.  There were no other findings, signs, or symptoms attributable to such.  He had not experienced any non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  There had been no incapacitating episodes of sinusitis requiring prolonged (four to six weeks) of antibiotics treatment in the past 12 months.  He had not undergone sinus surgery.  He did not have rhinitis or any larynx or pharynx conditions.  He did not have a deviated nasal symptom due to trauma.  There were no benign or malignant neoplasm or metastases related to his chronic sinusitis.  There was no impact on his ability to work.

A January 2015 clinical note from Dr. B.E.K. states that the appellant has a long history of chronic sinus problems.  He underwent a septoplasty years prior, but has had no other surgery.  He complained of a lot of congestion and postnasal drainage.  The appellant reported that he had been previously told that he experienced chronic sinus infections.  He reported that antibiotics had not helped in the past, and that he had been on intranasal steroids in the past without significant improvement.  Review of symptoms revealed complaints of unspecified nose pain.  Examination revealed normal external nose.  Nasal interior revealed deviated septum to the right at the valve.  Inferior turbinates were hypertrophied +3.  There was no rhinorrhea.  Vestibular skin was normal.  Mucosa was bilaterally red moderate.  He was moderately congested, with good response to vasoconstrictors.  He was diagnosed with right deviated nasal septum, chronic right ethmoid sinusitis, chronic bilateral maxillary sinusitis, and bilateral hypertrophy of nasal turbinates.

A January 2015 CT scan of sinuses by Dr. B.E.K. revealed small but normally aerated frontal sinuses.  Ethmoid sinuses were notable for an opacified right posterior ethmoid air cell, but otherwise normal.  Sphenoid sinuses were clear.  There was narrowing of the maxillary sinus ostia with some mucosal thickening along the uncinate process; and there was mucosal thickening inferiorly in the right maxillary sinus.  There was a septal deflection to the right and bilateral inferior turbinate hypertrophy.  The impression was chronic maxillary and right ethmoid sinusitis, right septal deviation, and bilateral inferior turbinate hypertrophy.  

A later January 2015 clinical note from Dr. B.E.K. states that nasal congestion was somewhat less severe than at the prior visit.  Postnasal drainage and recurrent sinusitis were unchanged.  There were no new associated manifestations.  Response to prescribed Augmentin and Nasonex was fair.

A February 2015 clinical note from Dr. B.E.K. states that the appellant reported doing better regarding congestion and chronic sinusitis.  He wanted to hold off on in-office balloon sinus dilation for the time being.  Examination revealed similar findings as in January 2015.

A February 2015 Agent Orange Examination report notes that review of systems was limited to the ears, nose, and throat system.  There was much nasal drainage.  Occasional headaches in the occipital region were reported.  He sleeps restfully for seven hours on most nights.  Examination revealed that nostrils (nares) were without polyps or obstructions.  Sinuses were nontender.  

The appellant was afforded a contracted examination in May 2015.  He was diagnosed with chronic sinusitis.  The appellant reported that he experienced chronic sinus problems.  Exacerbation occurred one to two times per year.  Symptoms included sinus congestion, pressure, difficulty breathing through the nose, facial pressure, and occasional headaches.  He underwent surgery in the 2000s due to deviated septum; however, such offered no significant relief of symptoms.  Continuous medication was required.  He uses Nasonex, a nasal spray, daily.  The appellant's chronic sinusitis affected the maxillary sinuses.  Findings, signs, or symptoms attributable to chronic sinusitis included episodes of sinusitis and pain and tenderness.  He experienced one non-incapacitating episode of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  He did not experience any incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  He underwent endoscopic septoplasty in the 2000s for deviated septum and chronic sinusitis.  Chronic osteomyelitis did not follow any surgery.  He did not have rhinitis, laryngitis, laryngectomy, aphonia, laryngeal stenosis, pharyngeal injury, or any other pharyngeal conditions.  He did not have a deviated nasal septum due to trauma.  There was no benign or malignant neoplasm or metastasis related to his diagnosed sinus disorder.  There were no associated scars or any other pertinent physical findings, complications, conditions, signs, and/or symptoms.  Imaging studies had not been performed.  There was no impact on his ability to work.

A March 2016 clinical note states that the appellant presented with possible sinusitis.  He reported bilateral nasal obstructure.  There was rhinorrhea and occasional postnasal drip.  Sense of smell was intact, but possibly lessened.  Facial pressure under bilateral eyes was endorsed.  The appellant described such as feeling "stopped up."  The VA clinician observed the CT scan report performed by Dr. B.E.K. and noted that such showed minimal disease.  The appellant used Flonase and Omnaris, and occasional saline rinses.  However, he stopped Flonase a week prior as he received minimal benefit.  A septoplasty had been performed 15 years prior.  A nasoendoscopy was performed which revealed that there was no purulent drainage, no edema in middle meatus, and no polyps.  Dorsum was deviated slightly left.  Septum was deviated on the right.  There was moderate mucosal erythema/edema.  Patent, clear secretions (drainage) were present.  There was no purulent/colored drainage.  There were enlarged inferior turbinates.  Mild INV collapse was present, although there had been some improvement with Cottle's maneuver.  The impression was chronic rhinorrhea.  There was no evidence of chronic rhinosinusitis.  He continued to struggle with symptoms including obstruction, congestion, and rhinorrhea, despite daily use of Flonase.  The appellant also had Eustachian tube dysfunction (ETD), which may or may not improve.  Revision septoplasty or open septorhinoplasty could be considered, depending on clinical improvement and patient desire.

The appellant was afforded a VA examination in August 2017.  The claims file was reviewed.  A CT scan was performed in January 2015, which revealed chronic max and right ethmoid sinusitis, right septal deviation, and bilateral inferior turbinate hypertrophy.  He was noted to have deviated nasal septum and chronic sinusitis.  He experienced ethmoid and maxillary sinusitis.  Chronic sinusitis was detected only by imaging studies.  The appellant had not experienced any non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  He had not experienced any incapacitating episodes of sinusitis requiring prolonged (four to six weeks) of antibiotic treatment in the past 12 months.  He was noted to have undergone office endoscopic surgery in 2000.  No repeated sinus-related surgical procedures had been performed.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  There were no related scars.  He did not have loss of part of the nose or other scars which exposed both nasal passages, caused loss of part of one ala, or other obvious disfigurement.  Computed tomography scans performed in January 2015 revealed deviated septum, ethmoid and maxillary sinuses with chronic sinusitis.  A nasal endoscopy was performed in 2000, which revealed chronic sinusitis.  There was no impact on his ability to work.

During his February 2018 Board hearing, the appellant testified that he was stopped up 100 percent of the time.  He had been diagnosed with chronic sinusitis.  He reported that such had been noted upon imaging studies.  He reported daily problems including his nose running "quite a bit."  In the mornings, it takes him a long time to clear his sinuses out.  He reported blood coming out.  He was following VA-prescribed treatment of sinus spray and saline solution.  He stated that, without such treatment, he is unsure how much more severe his symptoms would become.  The nasal spray was not an antibiotic.  He denied experiencing incapacitating episodes.  However, he must carry tissues with him at all times to ensure that he stays presentable as a result of his daily troubles with his sinuses.


		ii.  Schedular Criteria

The appellant's sinusitis is rated under Diagnostic Code (DC) 6513.  The General Rating Formula for Sinusitis is applicable to DC's 6510 through 6514.  38 C.F.R. § 4.97.

A noncompensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note states that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC's 6510-6514.

      iii.  Analysis

Upon weighing the evidence, the Board finds that, affording the appellant the benefit of the doubt, the severity of his sinusitis more nearly approximates the 10 percent rating criteria.  

The evidence establishes, and the appellant has competently and credibly reported experiencing, sinusitis characterized by chronic congestion, postnasal drainage, pressure, difficulty breathing through the nose, occasional headaches, and the need for constant, non-antibiotic medication throughout the period on appeal.  The appellant experiences daily problems involving a runny nose with blood.  He has been prescribed nasal spray and saline solution.  

However, the preponderance of the evidence is against the award of an initial rating in excess of 10 percent for any portion of the period on appeal.  There is no evidence, nor is it contended, that the appellant experienced incapacitating episodes of sinusitis requiring prolonged antibiotic treatment.  Further, he has not experienced six or more non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in any 12-month period.

The July 2013, March 2014, and August 2017 examination reports noted that he had not had any such non-incapacitating or incapacitating episodes in the prior 12 months.  During his February 2018 Board hearing, the appellant denied experiencing incapacitating episodes.  The Board observes that the May 2015 examination report notes that the appellant experienced one such non-incapacitating episode, and no incapacitating episodes, in the last 12 months.  During such examination, the appellant reported exacerbation of his chronic sinus problems one to two times annually.  As noted above, a 30 percent rating is warranted for more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, DC 6514.  

The Board has also considered whether a higher 50 percent rating is allowed under the facts of this case, but finds that such a rating is not warranted.  There is no competent evidence, nor is it contended, that the appellant has not undergone any surgery for his sinusitis during the period on appeal.  

As the evidence preponderates against an initial rating in excess of 10 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for a low back disability prior to August 3, 2017, and in excess of 20 percent thereafter, is dismissed.

The appeal as to the issue of entitlement to TDIU is dismissed.

Entitlement to an effective date earlier than April 30, 2012, for the award of service connection for a low back disability is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to an initial 10 percent rating, and no higher, for sinusitis is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


